Order entered February 22, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01528-CV

                              WONYOUNG KIM, Appellant

                                              V.

                  COMMISSION FOR LAWYER DISCIPLINE, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-08792

                                         ORDER
      Before the Court is appellee’s February 20, 2019 motion for an extension of time to file a

combined appellee/cross-appellant’s brief. We GRANT the motion and extend the time to

March 18, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE